In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00106-CV
                                                ______________________________
 
 
              KEITH DICKEY AND WIFE, SUZANN DICKEY,
Appellants
 
                                                                V.
 
            CHARLES E. WARE AND COLE TITLE COMPANY, Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                            Trial
Court No. 37473
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
            
            Keith
Dickey and Suzann Dickey, the appellants in this case, have filed a motion
seeking to dismiss their appeal. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, their
motion is granted.  Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          March
14, 2011
Date Decided:             March
15, 2011